MEMORANDUM **
Marvin Edward Colman appeals the district court’s order revoking his supervised release and imposing a 23-month sentence followed by 13 months of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review for plain error, see United *804States v. Minore, 292 F.3d 1109, 1118 (9th Cir.2002), and we affirm.
Colman contends the district court erred by imposing a sentence upon revocation of supervised release that was greater than the sentence the court warned Colman at his original change of plea hearing he would receive if he violated the terms of his supervised release. We disagree.
At his change of plea hearing, Colman was advised that if he violated the terms of supervised release, “it’s entirely likely that you may have to serve the remainder of that term in prison.” When Colmaris term of supervised release was revoked, there were only 4 months, 22 days remaining, yet the court imposed a new sentence of 23 months incarceration and 13 months supervised release. Any error in explaining the consequences of violating the terms of supervised release was harmless, because the district court expressly informed Col-man that he faced a maximum of up to 20 years in prison and 3 years supervised release, and his original sentence combined with his sentence upon revocation of supervised release is still substantially below the statutory maximum. See United States v. Fuentes-Mendoza, 56 F.3d 1113, 1114 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.